Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 3/11/2021 is acknowledged and has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 192.  
It appears as though figures 35 and 36 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (figures 35 and 36 appear to illustrate a four-wheeled ATV prior to conversion to a tracked configuration).  See MPEP § 608.02(g). Note: If applicant has a particular reason for not presenting figures 35 and 36 as --prior art--, and desires to traverse the objection, the examiner will reasonably consider such a traversal.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in the brief description of the drawings (see specification, page 3), figures 4, 5, 6 and 7 should be at least separately mentioned by respective numeral; in this case “4 to 7” should be –4, 5, 6, and 7--.  A similar condition on page 6 regarding the brief description of figures 33 to 36 should be corrected.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 13, it is not entirely clear what actual tangible structural or functional limitation is intended to be covered by this recitation. It is also not entirely clear that the track positively delivers the recited attribute, or is only “configured to” do so.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. (US 5,447,365, cited by applicant). Muramatsu et al. teach a track (3) for traction of a vehicle or other equipment, being mountable around wheels (1, 2, 4) and comprising a ground engaging outer surface (7) and an inner surface (5) opposite to the outer surface, comprising an elastomeric material (rubber) allowing the track to flex around the wheels (use scenario, figure 1), including at least one reinforcing element (15) stronger than the elastomeric material (made from UHMW polyethylene) and constituting at least a part of a periphery of the track on the inner surface, provided as at least part of a periphery of the wheel contacting projections (projections 8), the reinforcing material constituting flat generally planar portions which may be interpreted as being a “film” (see, particularly, figure 13); the reinforcing material being stiffer, harder and more resistant to wear than the elastomeric material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US 2003/0094854, cited by applicant). Rodgers et al. teach a track (1) for traction of a vehicle (figure 1, phantom), mountable around a plurality of wheels (phantom, figure 1), comprising a ground engaging outer surface and a wheel engaging inner surface, with an elastomeric material (6) which allows the track to flex around the wheels and a reinforcing material (2) constituting at least an outer periphery of the track at the ground engaging outer surface (outward-most faces of 2), the ground engaging outer surface including ground engaging traction projections (3), the reinforcing material constituting at least a part of the periphery of the projections, the reinforcing material constituting a thick film. The reference to Rodgers, while teaching the reinforcement element, does not expressly teach that it is “stronger than” the elastomeric material (claim 1) stiffer than the elastomeric material (claim 9), harder than the elastomeric material (claim 10), or more resistant to wear than the elastomeric material (claim 11). Rodgers does, however expressly teach that the reinforcement element is applied as a traction element suitable for engagement with a ground surface across which the vehicle is to be propelled via the engagement, and resultantly, in that the reinforcement is intended to support a vehicle in motion and be in extended engagement with the ground, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the reinforcement stronger than the elastomeric material, harder than the elastomeric material, stiffer than the elastomeric material and more resistant to wear than the elastomeric material in order to facilitate engagement of the vehicle with a ground surface where substantial wear is expected, the increased strength, hardness, stiffness and wear resistance providing for an improved ground engagement and extended track life.
Claim(s) 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (cited above). The reference to Muramatsu et al. is discussed above.
As regards claims 6 and 7, initially (see figure 13), the reinforcing material (15) is illustrated as constituting a small thickness as compared to the thickness of the elastomeric material, but the reference does not specifically indicate the ratio of reinforcing material thickness to elastomeric material thickness as being no more than 0.1 (claim 6) or as being no more than 0.05 (claim 7), it being well held that patent drawings may not be positively relied upon for scaling data. It is, however, well established to be within the skill level of the ordinary practitioner to adjust the relative dimensions of taught objects for the purpose of achieving an optimized structure, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the ratio of reinforcing material thickness to elastomeric material thickness as being no more than 0.1 (claim 6) or as being no more than 0.05 (claim 7), as the respective thicknesses appear to be illustrated for the purpose of one or more of (a) providing the relative thickness ratio of the elastomeric and reinforcing elements to correspond to that which is illustrated, (b) providing the reinforcing element at a thickness which does not compromise the overall weight of the track while still providing reinforcement, (c) providing the reinforcing element at a thickness which provides reasonable reinforcement without utilizing excessive material and/or without unduly increasing the cost of the track manufacture.
As regards claim 13, the reference to Muramatsu et al. does not specifically refer to noise reduction, however the engagement of a wheel member with a lower friction surface that is also of higher rigidity will result in less deformation, and resultantly less noise generation due to the reduced deformation. As such, to the extent that engagement with an element which deforms less would result in less sound-generating motion of the element, the arrangement is understood to be configured to generate less noise than if the reinforcing material was not present. Alternatively, to the extent that it is desirable to reduce vehicular operation noise where possible, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the track as being “configured to” generate less noise than if the reinforcing material was omitted, in order to reduce the operating sound level of the vehicle.
As regards claim 14, the reference to Muramatsu et al. does not specifically refer to the thickness of the track from the inner surface to the outer surface as being no more than 0.2 inches. It is well established to be within the skill level of the ordinary practitioner to adjust the dimensions of taught objects for the purpose of achieving an optimized structure, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the track thickness as being no more than 0.2 inches for the purpose of reducing the track thickness in order to reduce its weight, while the reduced thickness additionally improves flexibility of the elastomer in general, resulting in an overall reduced vehicle weight, a reduced amount of material needed to construct the track, and a reduced cost for obtaining the material needed to form the track. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper et al., Simmons and Tsuru teach tracks with reinforcement structures; Vandenburgh teaches the advantageous qualities of polyurethane tread elements; Brautigam et al. teach a known track structure which reduces sound; Lyden teaches known advantages associated with reinforcements having greater hardness; Lukesova et al. teach a known stiffness and wear resistance characteristic of UHMW Polyethylene as compared to rubber.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616